DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Non-Final office action is in response to application 16/510,130, application filed on 07/12/2019.  Claims 1-21 are currently pending in this application. 

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Claim Rejections - 35 USC § 102
3.            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.          Claim(s) 1-21 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Liu et al. (US PG Pub No. 2002/0011646).

5.          With respect to claim 1, Liu teaches:
	a metal wire (see metal inductor wire, paragraph [0038]); and
a layer formed on the metal wire, the layer comprising an iron oxide compound (see forming layer of iron oxide onto inductor wire, paragraph [0038]).

6.          With respect to claim 2, Liu teaches:
wherein the layer formed on the metal comprises at least a metal selected from the group consisting of nickel and zinc (see nickel as part of iron oxide compound in layer, paragraph [0038]).

7.          With respect to claim 3, Liu teaches:
wherein the layer further comprises one or more of a metal selected from the group consisting of cobalt, copper, magnesium, and manganese (see copper, cobalt as part of iron oxide compound in layer, paragraph [0038]).

8.          With respect to claim 4, Liu teaches:
wherein the an iron oxide compound is of the form (FexMi-x)304, where M is any metal selected from the group consisting of Co, Cu, Mg, Mn, Ni, and Zn and x is equal to or between 0 and 0.5 (see paragraphs [0035]-[0040]).

9.          With respect to claim 5, Liu teaches:
(see paragraphs [0035]-[0040]).

10.          With respect to claim 6, Liu teaches:
wherein an oxide coat is present on a surface of the layer (see paragraphs [0035]-[0040]).

11.          With respect to claim 7, Liu teaches:
wherein the an iron oxide compound is at least partially cracked (see iron oxide compound as part of layer, see paragraphs [0035]-[0040]).

12.          With respect to claim 8, Liu teaches:
wherein the article is configured as a coil of a wireless charging apparatus (see paragraphs [0035]-[0040]).

13.          With respect to claim 9, Liu teaches:
wherein the metal wire has a core with a diameter equal to or between 50 pm and 150 pm (see paragraphs [0035]-[0040]).

14.          With respect to claim 10, Liu teaches:
 wherein the metal wire is coated by an iron oxide material with a thickness equal to or between 0.5 um and 5 um (see paragraphs [0035]-[0040]).

Liu teaches:
wherein the layer comprising the iron oxide compound is nanocrystalline and/or amorphous (see crystalline minerals of iron oxide, paragraph [0038]).

16.          With respect to claim 12, Liu teaches:
wherein the layer comprises ferrite (see ferrite material as part of layer, see paragraphs [0035]-[0040]).

17.          With respect to claim 13, Liu teaches:
Electrodepositing a layer on a metal wire (see forming layer of iron oxide onto inductor wire, paragraph [0038]);
wherein the layer comprises iron (layer of iron oxide, paragraph [0038]); and 
anodizing at least a portion of the layer to form an iron oxide compound (see crystalline minerals of iron oxide, paragraph [0038]).

18.          With respect to claim 14, Liu teaches:
wherein the an iron oxide compound further comprises one or more of a metal selected from the group consisting of cobalt, copper, magnesium, manganese, nickel, and zinc (see nickel as part of iron oxide compound in layer, paragraph [0038]).

19.          With respect to claim 15, Liu teaches:
(see iron oxide compound as part of layer, paragraph [0038]).

20.          With respect to claim 16, Liu teaches:
                wherein a polymeric coating is applied on the layer (see coating, paragrpahs [0035]-[0040]).

21.          With respect to claim 17, Liu teaches:
wherein an oxide coat is present on a surface of the layer (see iron oxide compound as part of layer, paragraph [0038]).

22.          With respect to claim 18, Liu teaches:
wherein the layer is at least partially cracked after anodization (see paragraphs [0035]-[0040]).

23.          With respect to claim 19, Liu teaches:
wherein the metal wire comprising the layer is configured as a coil of a wireless charging apparatus (see paragraphs [0035]-[0040]).

24.          With respect to claim 20, Liu teaches:
(thickness and diameter of coil metal wire, see paragraphs [0035]-[0040]).

25.          With respect to claim 21, Liu teaches:
wherein the layer is nanocrystalline and/or amorphous (see crystalline minerals of iron oxide, paragraph [0038]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851